DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 50 and 55 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection: suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 50, line 1, “medium of caim”: replacing “caim” with --claim--), (claim 50, line 2: replacing “contamporaneously” with --contemporaneously--), and (claim 55, line 3, “axis of the accelerator”: replacing “accelerator” with --radiation beam--).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following rejections are with regard to U.S. Patent Nos. 10252083 and 10912952.  

Claims 48-50, 52-55, and 57-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10252083 (hereinafter USPN ‘083) in view of Rosengren et al. (US 2008/0292054; hereinafter Rosengren), Nord et al. (US 2011/0200170; hereinafter Nord).

Regarding claim 48, USPN ‘083 claims a non-transitory computer-readable storage medium upon which is embodied a sequence of programmed instructions for controlling a treatment system to irradiate a subject, and a computer processing system which executes the sequence of programmed instructions embodied on the computer-readable storage medium to cause the computer processing system to (claim 39, preamble): send a signal to an accelerator to generate a radiation beam and irradiate the subject with the radiation beam (claim 39, par. 2); necessarily send a signal to a magnetic field generating device to apply a magnetic field to the radiation beam (claims 32-33); send a signal to a monitoring system to monitor/track a treatment volume within the subject (claim 1, par. 2); and adjust an irradiation axis and/or a spot size of the radiation beam from the accelerator, by sending a signal to a control system to coordinate timing of: the radiation beam generation, the irradiation of the subject, the monitoring of the treatment volume, and the generation and application of the magnetic field to the radiation beam (claim 1, last par.; claim 39, last par.).
However, USPN ‘083 fails to claim a radiation detection device to monitor radiation dose received at the treatment volume; and adjusting an irradiation axis and/or a spot size of the radiation beam based on location or movement of the treatment volume tracked by the monitoring system and based on the radiation dose received at the treatment volume.
Rosengren teaches a radiation detection device (45) to monitor radiation dose received at the treatment volume (title). Nord teaches adjusting an irradiation axis (650) and/or a spot size of the radiation beam based on location or movement of the treatment volume tracked by the monitoring system and based on the radiation dose received at the treatment volume (par. 54). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘083 with the teaching of Rosengren, since one would have been motivated to make such a modification for more monitoring (Rosengren: par. 4) and safety. 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘083 with the teaching of Nord, since one would have been motivated to make such a modification for improving techniques with moving target problems (Nord: par. 7). 

Regarding claim 49, Nord teaches wherein the adjusting is done until a predetermined radiation dose is received at the treatment volume (par. 54: when the process ends).

Regarding claim 50, USPN ‘083 claims wherein the monitoring of the treatment volume is done contemporaneously or in between pulses of the radiation beam (claims 10, 25, and 36).

Regarding claim 52, Nord teaches wherein the coordinating includes timing of the irradiation of the subject such that a static location of the radiation beam coincides with the location of the moving treatment volume (pars. 43 and 54).

Regarding claim 53, USPN ‘083 claims wherein the coordinating includes timing of the irradiation of the subject such that the subject is irradiated only when the location of the treatment volume coincides with the irradiation axis (claims 6, 27, and 42).

Regarding claim 54, USPN ‘083 claims wherein the adjusting of the spot size of the radiation beam is by controlling the magnetic field applied to the radiation beam (claim 39, last par.).

Regarding claim 55, USPN ‘083 claims wherein the magnetic field is one of a parallel or orthogonal magnetic field to the irradiation axis of the radiation beam (claim 43).

Regarding claim 57, USPN ‘083 claims wherein the magnetic field generating device is a magnetic resonance imaging system, and the accelerator is a laser-driven accelerator (claims 32-33).

Regarding claim 58, USPN ‘083 claims wherein the laser-driven accelerator is a laser-driven plasma accelerator or a laser-driven dielectric microstructure accelerator (claim 22).

Regarding claim 59, USPN ‘083 claims wherein the laser-driven accelerator generates electrons having energies of at least 50 MeV (claim 23).

Regarding claim 60, USPN ‘083 claims wherein the laser-driven accelerator generates X-ray photons having energies of at least 10 MeV (claim 24).

Regarding claim 61, USPN ‘083 claims wherein a focal spot size of an electron beam from the laser-driven accelerator is less than 200 um (claim 28).

Regarding claim 62, USPN ‘083 claims wherein the laser-driven accelerator irradiates the subject with a pulsed electron beam, each pulse being less than 100 fs (claim 29).

Regarding claim 63, USPN ‘083 claims wherein the laser-driven accelerator produces a dose rate at the treatment volume of at least 0.5 Gy/s (claim 30).

Regarding claim 64, USPN ‘083 claims wherein the magnetic resonance imaging system is configured to generate a magnetic field having a field strength of at least 1 T (claim 34).

Regarding claim 65, USPN ‘083 claims wherein the laser-driven accelerator comprises a compensation device that reduces an effect of a generated magnetic field on electron beams within the laser-driven accelerator (claim 14).

Regarding claim 66, USPN ‘083 claims wherein the compensation device comprises cancellation coils (claim 15).

Regarding claim 67, USPN ‘083 claims wherein the control system and the monitoring system are separate systems (claim 16).

Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘083, Rosengren, and Nord, as applied to claim 48 above, and further in view of Dieter et al. (US 2011/0105821; hereinafter Dieter).
USPN ‘083 as modified above suggests claim 48. 
However, USPN ‘083 fails to claim wherein the adjusting of the irradiation axis of the radiation beam is done by steering the radiation beam to account for a change in the location of the treatment volume.
Dieter teaches wherein the adjusting of the irradiation axis includes steering of the radiation beam to account for a change in the location of the treatment volume (par. 38). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘083 with the teaching of Dieter, since one would have been motivated to make such a modification for compensating and avoiding undesired dose (Dieter: pars. 9 and 38). 

Claim 56 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘083, Rosengren, and Nord, as applied to claim 48 above, and further in view of Haberer et al. (US 2004/0104354; hereinafter Haberer).
USPN ‘083 as modified above suggests claim 48. 
However, USPN ‘083 fails to claim wherein the magnetic field is applied subsequent to the monitoring. 
Haberer teaches wherein the magnetic field is applied at all positions (par. 3). Nord also teaches monitoring at all positions (640,650).  
Therefore, it would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘083 with the teaching of Haberer and Nord, which would suggest monitoring (Nord at the first position) and subsequent magnetic field application (Haberer at the next position after the first position), since one would have been motivated to make the modification for more exact irradiation (Haberer: par. 8) and for better dealing with the moving target problem (Nord: par. 7).

Claims 48-57 and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10912952 (hereinafter USPN ‘952) in view of Nord. 

Regarding claim 48, USPN ‘952 claims a method (claim 11, preamble) for a treatment system to irradiate a subject  (claim 1, preamble and pars 1-2 in the body of the claim) comprising: necessarily controlling an accelerator to generate a radiation beam and irradiate the subject with the radiation beam (claim 1, par. 1; claim 11, par. 1); necessarily controlling a magnetic field generating device (claim 10) to apply a magnetic field to the radiation beam (claim 1, par. 4; claim 11, par. 5); necessarily controlling a monitoring system to monitor/track a treatment volume within the subject (claim 1, pars. 2-3; claim 11, par. 2); necessarily controlling a necessary radiation detection device to monitor radiation dose received at the treatment volume (claim 11, par. 4); and adjust an irradiation axis and/or a spot size of the radiation beam from the accelerator based on location or movement of the treatment volume (claims 3 and 13) tracked by the monitoring system (claim 1, pars. 2-3; claim 11, par. 2) and based on the radiation dose received at the treatment volume (claim 1, last par.; claim 11, last par.), by necessarily controlling a control system to coordinate timing of: the radiation beam generation, the irradiation of the subject, the monitoring of the treatment volume, and the generation and application of the magnetic field to the radiation beam (claim 1, par. 4; claim 11, par. 6).
However, USPN ‘952 fails to claim a non-transitory computer-readable storage medium upon which is embodied a sequence of programmed instructions for controlling, and a computer processing system which executes the sequence of programmed instructions embodied on the computer-readable storage medium to cause the computer processing system to send signals. 
Nord teaches a non-transitory computer-readable storage medium upon which is embodied a sequence of programmed instructions for controlling, and a computer processing system which executes the sequence of programmed instructions embodied on the computer-readable storage medium to cause the computer processing system to send signals (pars. 45-46). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘952 with the teaching of Nord, since one would have been motivated to make such a modification for easier control.  
	
Regarding claim 49, USPN ‘952 claims wherein the adjusting is done until a predetermined radiation dose is received at the treatment volume (claim 1, last par.; claim 11, last par.).

Regarding claim 50, USPN ‘952 claims wherein the monitoring of the treatment volume is done contemporaneously or in between pulses of the radiation beam (claims 2 and 12).

Regarding claim 51, USPN ‘952 claims wherein the adjusting of the irradiation axis of the radiation beam is done by steering the radiation beam to account for a change in the location of the treatment volume (claims 3 and 13).

Regarding claim 52, USPN ‘952 claims wherein the coordinating includes timing of the irradiation of the subject such that a static location of the radiation beam coincides with the location of the moving treatment volume (claims 4 and 14).

Regarding claim 53, USPN ‘952 claims wherein the coordinating includes timing of the irradiation of the subject such that the subject is irradiated only when the location of the treatment volume coincides with the irradiation axis (claims 5 and 15).

Regarding claim 54, USPN ‘952 claims wherein the adjusting of the spot size of the radiation beam is by controlling the magnetic field applied to the radiation beam (claims 6 and 16).

Regarding claim 55, USPN ‘952 claims wherein the magnetic field is one of a parallel or orthogonal magnetic field to the irradiation axis of the radiation beam (claim 17).

Regarding claim 56, USPN ‘952 claims wherein the magnetic field is applied subsequent to the monitoring (claims 9 and 18).

Regarding claim 57, USPN ‘952 claims wherein the magnetic field generating device is a magnetic resonance imaging system, and the accelerator is a laser-driven accelerator (claim 10).

Regarding claim 67, USPN ‘952 claims the control system and the monitoring system (claim 1, pars. 2-3). 
However, USPN ‘952 fails to claim separate systems.
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘952 with the separate systems, since constructing a formerly integral structure in various elements involves only routine skill in the art. One would have been motivated to make such a modification for easier troubleshooting or replacement of parts.  

Claim 58 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘952 and Nord as applied to claim 57, and further in view of Fallone et al. (US 2009/0149735; hereinafter Fallone). 
USPN ‘952 as modified above suggests claim 57. 
However, USPN ‘952 fails to claim wherein the laser-driven accelerator is a laser-driven plasma accelerator or a laser-driven dielectric microstructure accelerator.
Fallone teaches wherein the laser-driven accelerator is a laser-driven plasma accelerator (par. 69) or a laser-driven dielectric microstructure accelerator.
 It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘952 with the teaching of Fallone, since one would have been motivated to make such a modification for higher power.  

Claim 59 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘952 and Nord as applied to claim 57, and further in view of Schoen (US 4570103). 
USPN ‘952 as modified above suggests claim 57. 
However, USPN ‘952 fails to claim wherein the laser-driven accelerator generates electrons having energies of at least 50 MeV.
Schoen teaches wherein the laser-driven accelerator (abstract) generates electrons having energies of at least 50 MeV (figs. 1-3).
 It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘952 with the teaching of Schoen, since one would have been motivated to make such a modification for higher energy (Schoen: col. 1:5-15).

Claim 60 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘952 and Nord as applied to claim 57, and further in view of Bardash (US 5602894).
USPN ‘952 as modified above suggests claim 57. 
However, USPN ‘952 fails to claim wherein the source generates X-ray photons having energies of at least 10 MeV.
Bardash teaches wherein the source generates X-ray photons (col. 3:5-11) having energies of at least 10 MeV (col. 4:19-25).
 It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘952 with the teaching of Bardash, since one would have been motivated to make such a modification for higher energy (Bardash: col. 2:44-48).

Claim 61 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘952, Nord, and Schoen as applied to claim 59, and further in view of Faure et al. (US 2008/0298401; hereinafter Faure).
USPN ‘952 as modified above suggests claim 59. 
However, USPN ‘952 fails to claim wherein a focal spot size of an electron beam from the source is less than 200 um.
Faure teaches wherein a focal spot size of an electron beam from the source is less than 200 um (par. 4).
 It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘952 with the teaching of Faure, since one would have been motivated to make such a modification for a more compact system (Faure: par. 4). Furthermore, such a modification would have involved a mere change in the size of a component. In addition, discovering an optimum value or range of a result effective variable involves only routine skill in the art.

Claim 62 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘952 and Nord as applied to claim 57, and further in view of Faure.
USPN ‘952 as modified above suggests claim 57. 
However, USPN ‘952 fails to claim wherein the source irradiates the subject with a pulsed electron beam, each pulse being less than 100 fs.
Faure teaches wherein the source irradiates the patient with a pulsed electron beam, each pulse necessarily being less than 100 fs (par. 9).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘952 with the teaching of Faure, since one would have been motivated to make such a modification for faster irradiation. Furthermore, discovering an optimum value or range of a result effective variable involves only routine skill in the art.

Claim 63 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘952 and Nord as applied to claim 57, and further in view of Tajima (US 2002/0090194).
USPN ‘952 as modified above suggests claim 57. 
However, USPN ‘952 fails to claim wherein the laser-driven accelerator produces a dose rate at the treatment volume of at least 0.5 Gy/s.
Tajima teaches wherein the system produces a dose rate at the treatment volume of at least 0.5 Gy/s (par. 39).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘952 with the teaching of Tajima, since one would have been motivated to make such a modification for using enough energy to treat (Tajima: par. 39).

Claim 64 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘952 and Nord as applied to claim 57, and further in view of Watkins et al. (US 2002/0153893; hereinafter Watkins).
USPN ‘952 as modified above suggests claim 57. 
However, USPN ‘952 fails to claim wherein the magnetic resonance imaging system is configured to generate a magnetic field having a field strength of at least 1 T.
Watkins teaches wherein the magnetic resonance imaging system is configured to generate a magnetic field having a field strength of at least 1T (par. 3).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘952 with the teaching of Watkins, since one would have been motivated to make such a modification for better imaging of different areas (Watkins: par. 3).  

Claims 65-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘952 and Nord as applied to claim 57, and further in view of Green (US 6198957).

Regarding claim 65, USPN ‘952 as modified above suggests claim 57. 
However, USPN ‘952 fails to claim wherein the system comprises a compensation device that reduces an effect of a generated magnetic field on electron beams within the source.
Green teaches wherein the system comprises a compensation device (30) that reduces an effect of a generated magnetic field on electron beams (104) within the source (100).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘952 with the teaching of Green, since one would have been motivated to make such a modification for reducing MRI effects (Green: col. 7:16-22).  

Regarding claim 66, Green teaches wherein the compensation device comprises cancellation coils (30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884